DETAILED ACTION

Response to Arguments

Applicant's arguments filed 4/19/2022 have been fully considered.

The 35 U.S.C. 101 and 35 U.S.C. 112(b) rejections of claims 1-13, 15, and 16 have been withdrawn in view of the claim amendments and arguments. New 35 U.S.C. 112(b) rejections have been made, necessitated by the amendments. 

Applicant’s argument that the cited prior art does not teach the limitations of amended claims 1, 15, and 16 has been considered but is moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claims 1, 15, and 16 have been newly rejected in view of Lie, Hay, and Guo. The new grounds of rejection were necessitated by amendment because the previously cited art (Borel, Quiroz-Hernandez, and Dai), being directed specifically to details of aircraft navigation, did not reasonably teach or make obvious calculating position information for car navigation as recited in the amended claims.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1 line 3, “the positioning information” lacks clear antecedent basis in the claim. 
In claim 1 lines 12-13, “each plurality of the reference stations” lacks clear antecedent basis. Examiner recommends amendment to “each of the plurality of reference stations”.
In claim 1 lines 24-25, “calculate position information... by using the position information...” is unclear. Examiner recommends amending the second instance of “the position information” to “the positioning information”. Basis for “the positioning information” is found in lines 8-9.
Claims 15 and 16 recite the same language as claim 1 and are rejected as indefinite for the same reasons.

The remaining claims are dependent.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lie (US 10605926 B2) in view of Hay (US 9671500 B1) and further in view of Guo (US 10149223 B2).

Regarding claims 1, 15, and 16 Lie teaches [NOTE: limitations not taught by Lie are lined through; limitations added to explain Lie’s teachings are italicized] a position measuring system that calculates position information for vehicle navigation (46:23-24) by using the positioning information by correction information transmitted by a reference station (135, Fig. 1B; 8:23-37), the system comprising: 
at least one memory storing instructions and at least one processor connected to the at least one memory (3:39-45) and configured to execute the instructions to: 
receive a radio wave transmitted form an artificial satellite (at receiver 12 or 30, Fig. 3, as per 10:29-42); 
demodulate a signal including positioning information of the artificial satellite from the radio wave that has been received from the artificial satellite (11:12-31); 



receive a signal transmitted from a reference station set to as a connection destination at a current point (16 and 135, Fig. 1B; 8:23-27); 
demodulate a signal including the correction information (16, Fig. 1B; S508, Fig. 5 and 16:27-44) from the signal that has been receive form the reference station set to the connection destination at a current point (demodulation of the correction data is required in order to extract the data from the modulated signals transmitted by the wireless systems taught at 8:23-37); 
calculate position information by precise point positioning, by using the position information and the correction information (57, Fig. 3; 12:18-26, 4:56-60 and  5:45-58 in view of “orbital data, ephemeris data, almanac” at 11:18-27); and 
output the calculated position information (12:41-43).
As indicated by the lined through language above, Lie does not teach:	(1) that the vehicle is a car. However a car is a well-known type of vehicle. For example see Hay 3:3-8. It would have been obvious to modify Lie by implementing the vehicle as a car because it is a well-known type of vehicle that could be used with the predictable result of determining position in car navigation applications.
(2) selecting a connection destination candidate among a plurality of reference stations for each of a plurality of route coordinates on a route included in route information, based on a distance between each of the plurality of route coordinates and each plurality of the reference stations included in a reference station list; determining a connection destination to acquire correction information, based on a predetermined determination condition, from among the selected connection destination-candidates; and generating connection destination information relating to the determined connection destination.
Guo, in analogous art (both Guo and Lie teach vehicle navigation in a cellular network), teaches selecting a connection destination candidate among a plurality of reference stations (404-2, Fig. 4; BSi, Fig. 7) for each of a plurality of route coordinates on a route included in route information (“navigation route” Fig. 3; “motion trajectory” 404-1, Fig. 4; “projection points... on the motion trajectory” 8:19-54), based on a distance between each of the plurality of route coordinates and each plurality of the reference stations included in a reference station list (8:22-39); determining a connection destination to acquire correction information, based on a predetermined determination condition, from among the selected connection destination-candidates (10:51-58; Fig. 8); and generating connection destination information relating to the determined connection destination (at least the identity of the selected handover cell 806-3 comprises such information, Fig. 8).
Guo’s method allows a vehicle to maintain a network connection to a reference station as it travels along a route (abstract). It would have been obvious to modify Lie according to Guo in order to maintain a network connection to a reference station and thereby receive correction information as the vehicle travels along a route.

Regarding claim 2, Guo teaches:
a reference station list storage configured to store the reference station list (the radio environment map taught at 8:22-27 is necessarily stored somewhere); and 
a connection destination candidate list storage configured to store a connection destination candidate list (“candidate handover cell sequence” 8:4-14 is also necessarily stored somewhere); 
wherein the at least one processor is configured to execute the instructions to:
read the reference station list stored in the reference station list storage (inherent); 
acquire the route information from a current location to an assumed arrival location (“obtain a navigation route corresponding to the source and destination” 302-2, Fig. 3); and 
store the connection destination candidate list collecting the selected connection destination candidates in the connection destination candidate list storage (inherent).
As above, it would have been obvious to modify Lie according to Guo in order to select a best reference station for receiving correction information as the vehicle moves.

Regarding claim 13, a route information storage configured to store the route information is considered inherent to Guo. As above, it would have been obvious to modify Lie according to Guo in order to select a best reference station for receiving correction information as the vehicle moves.

Allowable Subject Matter

Claims 3-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang (US 10795025 B2) teaches a navigation client receiving correction information from three closest reference stations (Figs. 1, 4, 5; 1:37-45).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648